DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2 and 19 recite the limitation "the pre-programmed modulated pulse train" in lines 1 and 1-2, respectively. There is insufficient antecedent basis for this limitation in the claims.

Claim Objections
Claim 17 is objected to because of the following informalities:  there is no period at the end of claim 17. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kieval et al (U.S. 2003/0060858). Kieval discloses (par. 0055) a neurostimulation generator (70) configured to generate a neurostimulation waveform; and a controller (60) operably connected to the neurostimulation generator to deliver the neurostimulation therapy by generating the neurostimulation waveform using pre-programmed instructions (par. 0070-0071) to generate a modulated pulse train from the neurostimulation generator.
Regarding claim 3, Kieval discloses (par. 0059) the pre-programmed modulated pulse train is periodic.
Regarding claim 4, Kieval discloses (par. 0070-0071) the modulated pulse train has a modulated pulse amplitude.
Regarding claim 5, Kieval discloses (par. 0070-0071) the modulated pulse train has a modulated pulse frequency.
Regarding claim 6, Kieval discloses (par. 0070-0071) the modulated pulse train has both a modulated pulse amplitude and a modulated pulse frequency.
Regarding claim 7, Kieval discloses (par. 0070-0071) the modulated pulse train has a modulated burst frequency.
Regarding claim 8, Kieval discloses (par. 0070-0071) the modulated pulse train has a modulated morphology.
Regarding claim 9, Kieval discloses (par. 0049) autonomic neurostimulation therapy.
Regarding claim 10, Kieval discloses (par. 0053) at least one feedback sensor configured for use in sensing a physiologic parameter, and using the sensed physiologic parameter as feedback to control the neurostimulation therapy.
Regarding claim 11, Kieval discloses (par. 0053) a nerve traffic sensor.
Regarding claim 12, Kieval discloses (par. 0055) operating a neurostimulation system having a neurostimulation generator, a controller, a memory with a pre-programmed instructions to generate a modulated pulse train, the method comprising: using the controller and the neurostimulation generator to deliver the neurostimulation therapy by implementing the pre-programmed instructions to generate the pre-programmed modulated pulse train (par. 0070-0071).
Regarding claim 13, Kieval discloses (par. 0059) the modulated pulse train is periodic.
Regarding claim 14, Kieval discloses (par. 0070-0071) the modulated pulse train has a modulated pulse amplitude and a modulated pulse frequency.
Regarding claim 15, Kieval discloses (par. 0070-0071) the modulated pulse train has a modulated burst frequency.
Regarding claim 16, Kieval discloses (par. 0070-0071) the modulated pulse train has a modulated morphology.
Regarding claim 17, Kieval discloses (par. 0053) using sensed nerve traffic as feedback to control the neurostimulation therapy.
Regarding claim 18, Kieval discloses (par. 0055) a controller of a neuromodulation system that also includes a neurostimulation generator, a memory and a programmed therapy application with a pre-programmed instructions in the memory to generate a modulated pulse train, cause the controller to: deliver a neurostimulation therapy by generating the neurostimulation waveform using the pre-programmed instructions to generate the modulated pulse train (par. 0070-0071).
Regarding claim 19, Kieval discloses (par. 0059) the pre-programmed modulated pulse train is periodic.
Regarding claim 20, Kieval discloses (par. 0070-0071) the modulated pulse train has a modulated pulse amplitude and a modulated pulse frequency.
Regarding claim 21, Kieval discloses (par. 0070-0071) the modulated pulse train has a modulated burst frequency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106. The examiner can normally be reached Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792